FILED
                             NOT FOR PUBLICATION                            MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICARDO VALADEZ-RUIZ,                            No. 10-72834

               Petitioner,                       Agency No. A077-280-926

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Ricardo Valadez-Ruiz, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review Valadez-Ruiz’s contention that the record of

conviction is insufficient to establish his removability for an aggravated felony

because he failed to raise that issue before the BIA and thereby failed to exhaust

his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004) (explaining that this court lacks jurisdiction to review contentions not raised

before the agency).

      The motion of petitioner’s retained counsel, Elsa Ines Martinez, Esq., to

withdraw as counsel of record is granted. The Clerk shall enter on the docket

petitioner, 1080 Coronado Avenue, Long Beach, CA 90804, as appearing pro se.

      PETITION FOR REVIEW DISMISSED.




                                          2                                    10-72834